Case 2:13-cv-00457-JMV-MF Document 270 Filed 07/15/19 Page 1 of 3 PageID: 5919




Timothy E. Corriston, Esq.
CONNELL FOLEY LLP
56 Livingston Avenue
Roseland, NJ 07068
(973) 535-0500
tcorriston@connellfoley.com
Attorneys for Defendant/Counterclaimant/Third-Party Plaintiff
9440 Fairview Avenue LLC, and Defendants Timothy Murray,
Joseph Sanzari Inc. and North Bergen Asphalt LLC

Henry E. Klingeman, Esq.
Helen A. Nau, Esq.
KROVATIN KLINGEMAN LLC
60 Park Place, Suite 1100
Newark, NJ 07102
(973) 424-9777
hklingeman@krovatin.com
hnau@krovatin.com
Attorneys for Defendant Joseph Sanzari, individually

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

AMA REALTY LLC,                                 CIVIL ACTION NO.: 02:13-cv-00457

            Plaintiff/Counterclaim
            Defendant,                                  FILED ELECTRONICALLY

                       v.
                                                 NOTICE OF MOTION IN LIMINE TO
9440 FAIRVIEW AVENUE, LLC, JOSEPH               PRECLUDE THE OPINIONS OF SUSAN
SANZARI, TIMOTHY MURRAY, JOSEPH                 MIANO, CPA, ABV, CFF CONTAINED IN
M. SANZARI INC., NORTH BERGEN                   THE FRIEDMAN LLP EXPERT REPORT
ASPHALT LLC, and TILCON NEW YORK,                   DATED FEBRUARY 29, 2016 &
INC.                                             ADDENDUM DATED MARCH 30, 2018

            Defendants/Counterclaimant/
            Third-Party Plaintiff

                       v.

MILLENNIUM RESOURCES RECOVERY,
LTD, PERFECT BODY & FENDERS CO.,
INC., and JOHN DOES 1-5.

            Third-Party Defendants.


5085476-1
Case 2:13-cv-00457-JMV-MF Document 270 Filed 07/15/19 Page 2 of 3 PageID: 5920




TO:         Paul Batista, Esq.
            26 Broadway – Suite 1900
            New York, NY 10004

            Michael Farhi, Esq.
            Kates Nussman Rapone Ellis & Farhi, LLP
            190 Moore Street, Room 306
            Hackensack, NJ 07601
            Attorneys for Plaintiff, AMA Realty LLC

            PLEASE TAKE NOTICE that on September 26, 2019, at 10:30 a.m., or as soon

thereafter as counsel may be heard, Defendant/Counterclaimant/Third-Party Plaintiff 9440

Fairview Avenue LLC, and Defendants Joseph M. Sanzari, Inc., North Bergen Asphalt LLC, and

Timothy Murray, individually, by their undersigned counsel, Connell Foley LLP, and Defendant

Joseph Sanzari, individually, by his counsel Krovatin Klingeman LLC, (collectively

“Defendants”) shall move before the Honorable John M. Vazquez, U.S.D.J., at the Martin Luther

King Federal Building & U.S. Courthouse, Newark, New Jersey, for entry of an Order

precluding the opinions of Susan Miano, CPA, ABV, CFF contained in the Friedman LLP

Expert Report dated February 29, 2016 and Addendum dated March 30, 2018.

            PLEASE TAKE FURTHER NOTICE that in support of this motion, Defendants will

rely upon the Brief and Certification of Timothy E. Corriston with Exhibits submitted herewith,

and any additional submissions made hereafter; and

            PLEASE TAKE FURTHER NOTICE that a proposed form of Order has been

submitted herewith pursuant to the Rules of this Court; and

            PLEASE TAKE FURTHER NOTICE that oral argument is requested on this matter.




5085476-1
Case 2:13-cv-00457-JMV-MF Document 270 Filed 07/15/19 Page 3 of 3 PageID: 5921




                                    CONNELL FOLEY LLP

                                    By: /s/ Timothy E. Corriston, Esq.
                                         tcorriston@connellfoley.com
                                    Attorneys for Defendant/Counterclaimant 9440
                                    Fairview Avenue LLC, and Defendants Joseph M.
                                    Sanzari, Inc., North Bergen Asphalt LLC, and
                                    Timothy Murray, individually


                                    KROVATIN KLINGEMAN LLC

                                    By: /s/ Henry E. Klingeman, Esq.
                                        hklingeman@krovatin.com
                                    Attorneys for Defendant Joseph Sanzari,
                                    individually


Dated: July 15, 2019




5085476-1
